J-S35003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FLORENCE R. MONGER, AS                 :   IN THE SUPERIOR COURT OF
 EXECUTOR OF THE ESTATE OF              :        PENNSYLVANIA
 ROBERT E. MONGER, SR., A/K/A           :
 ROBERT E. MONGER, DECEASED;            :
 AND FLORENCE R. MONGER,                :
 INDIVIDUALLY                           :
                                        :
                   Appellant            :
                                        :   No. 862 MDA 2021
                                        :
              v.                        :
                                        :
                                        :
 ENCOMPASS HEALTH                       :
 REHABILITATION HOSPITAL OF             :
 READING, LLC, F/K/A HEALTHSOUTH        :
 OF READLING, LLC AND                   :
 HEALTHSOUTH READING                    :
 REHABILITATION HOSPITAL, LLC;          :
 ENCOMPASS HEALTH CORPORATION,          :
 F/K/A HEALTHSOUTH CORPORATION          :
 AND HEALTHSOUTH                        :
 REHABILITATION CORPORATION;            :
 SUZANNE ELLWANGER ADAM, D.O.;          :
 BARBARA ANN HOFFER, D.O.; ST           :
 JOSEPH REGIONAL HEALTH                 :
 NETWORK, T/D/B/A PENN STATE            :
 HEALTH ST JOSEPH AND ST JOSEPH         :
 MEDICAL CENTER, F/K/A ST JOSEPH        :
 HOSPITAL, INC; ST JOSEPH MEDICAL       :
 GROUP, T/D/B/A PENN STATE              :
 HEALTH ST JOSEPH                       :
 CARDIOTHORACIC; AND REBECCA A          :
 O'DONNELL, CRNP                        :

               Appeal from the Order Entered June 14, 2021
   In the Court of Common Pleas of Berks County Civil Division at No(s):
                                19-14751,
                                19-17176

 FLORENCE R. MONGER, AS                 :   IN THE SUPERIOR COURT OF
 EXECUTOR OF THE ESTATE OF              :        PENNSYLVANIA
 ROBERT E. MONGER, SR., A/K/A           :
J-S35003-21


 ROBERT E. MONGER, DECEASED;             :
 AND FLORENCE R. MONGER,                 :
 INDIVIDUALLY                            :
                                         :
                   Appellant             :
                                         :   No. 863 MDA 2021
                                         :
              v.                         :
                                         :
                                         :
 ENCOMPASS HEALTH                        :
 REHABILITATION HOSPITAL OF              :
 READING, LLC, F/K/A HEALTHSOUTH         :
 OF READLING, LLC AND                    :
 HEALTHSOUTH READING                     :
 REHABILITATION HOSPITAL, LLC;           :
 ENCOMPASS HEALTH CORPORATION,           :
 F/K/A HEALTHSOUTH CORPORATION           :
 AND HEALTHSOUTH                         :
 REHABILITATION CORPORATION;             :
 SUZANNE ELLWANGER ADAM, D.O.;           :
 BARBARA ANN HOFFER, D.O.; ST            :
 JOSEPH REGIONAL HEALTH                  :
 NETWORK, T/D/B/A PENN STATE             :
 HEALTH ST JOSEPH AND ST JOSEPH          :
 MEDICAL CENTER, F/K/A ST JOSEPH         :
 HOSPITAL, INC; ST JOSEPH MEDICAL        :
 GROUP, T/D/B/A PENN STATE               :
 HEALTH ST JOSEPH                        :
 CARDIOTHORACIC; AND REBECCA A           :
 O'DONNELL, CRNP                         :

                Appeal from the Order Entered June 8, 2021
   In the Court of Common Pleas of Berks County Civil Division at No(s):
                                19-14751,
                                19-17176

 FLORENCE R. MONGER, AS                  :   IN THE SUPERIOR COURT OF
 EXECUTOR OF THE ESTATE OF               :        PENNSYLVANIA
 ROBERT E. MONGER, SR., A/K/A            :
 ROBERT E. MONGER, DECEASED;             :
 AND FLORENCE R. MONGER,                 :
 INDIVIDUALLY                            :
                                         :
                   Appellant             :

                                   -2-
J-S35003-21


                                         :   No. 864 MDA 2021
                                         :
              v.                         :
                                         :
                                         :
 ENCOMPASS HEALTH                        :
 REHABILITATION HOSPITAL OF              :
 READING, LLC, F/K/A HEALTHSOUTH         :
 OF READLING, LLC AND                    :
 HEALTHSOUTH READING                     :
 REHABILITATION HOSPITAL, LLC;           :
 ENCOMPASS HEALTH CORPORATION,           :
 F/K/A HEALTHSOUTH CORPORATION           :
 AND HEALTHSOUTH                         :
 REHABILITATION CORPORATION;             :
 SUZANNE ELLWANGER ADAM, D.O.;           :
 BARBARA ANN HOFFER, D.O.; ST            :
 JOSEPH REGIONAL HEALTH                  :
 NETWORK, T/D/B/A PENN STATE             :
 HEALTH ST JOSEPH AND ST JOSEPH          :
 MEDICAL CENTER, F/K/A ST JOSEPH         :
 HOSPITAL, INC; ST JOSEPH MEDICAL        :
 GROUP, T/D/B/A PENN STATE               :
 HEALTH ST JOSEPH                        :
 CARDIOTHORACIC; AND REBECCA A           :
 O'DONNELL, CRNP                         :

               Appeal from the Order Entered June 14, 2021
   In the Court of Common Pleas of Berks County Civil Division at No(s):
                                19-14751,
                                19-17176

 FLORENCE R. MONGER, AS                  :   IN THE SUPERIOR COURT OF
 EXECUTOR OF THE ESTATE OF               :        PENNSYLVANIA
 ROBERT E. MONGER, SR., A/K/A            :
 ROBERT E. MONGER, DECEASED;             :
 AND FLORENCE R. MONGER,                 :
 INDIVIDUALLY                            :
                                         :
                   Appellant             :
                                         :   No. 865 MDA 2021
                                         :
              v.                         :
                                         :
                                         :

                                   -3-
J-S35003-21


    ENCOMPASS HEALTH                             :
    REHABILITATION HOSPITAL OF                   :
    READING, LLC, F/K/A HEALTHSOUTH              :
    OF READING, LLC AND                          :
    HEALTHSOUTH READING                          :
    REHABILITATION HOSPITAL, LLC;                :
    ENCOMPASS HEALTH CORPORATION,                :
    F/K/A HEALTHSOUTH CORPORATION                :
    AND HEALTHSOUTH                              :
    REHABILITATION CORPORATION;                  :
    SUZANNE ELLWANGER ADAM, D.O.;                :
    BARBARA ANN HOFFER, D.O.; ST                 :
    JOSEPH REGIONAL HEALTH                       :
    NETWORK, T/D/B/A PENN STATE                  :
    HEALTH ST JOSEPH AND ST JOSEPH               :
    MEDICAL CENTER, F/K/A ST JOSEPH              :
    HOSPITAL, INC.; ST JOSEPH                    :
    MEDICAL GROUP, T/D/B/A PENN                  :
    STATE HEALTH ST. JOSEPH                      :
    CARDIOTHORACIC; AND REBECCA A.               :
    O'DONNELL, CRNP                              :

                   Appeal from the Order Entered June 8, 2021
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                   19-14751,
                                   19-17176


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                             FILED FEBRUARY 10, 2022

        Appellant, Florence R. Monger, in her individual capacity and as executor

of the estate of Robert E. Monger, Sr., a.k.a., Robert E. Monger, deceased,

appeals from four orders entered on June 8, 2021, denying her motions to

open judgments of non pros entered in favor of Encompass Health

Rehabilitation Hospital of Reading, LLC, St. Joseph Health Network, Suzanne


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -4-
J-S35003-21



Ellwanger Adam, D.O., and Barbara Ann Hopper, D.O. (hereinafter Appellees).

We affirm.

       We briefly summarize the facts and procedural history of this case as

follows.   On September 23, 2019, Appellant filed a complaint against the

above-captioned parties asserting claims of direct and vicarious liability for

professional negligence following her husband’s death. On November 8, 2019,

Appellant filed timely certificates of merit pursuant to Pa.R.C.P. 1042.3.1 As
____________________________________________


1   Rule 1042.3 provides, in pertinent part:

       (a) In any action based upon an allegation that a licensed
       professional deviated from an acceptable professional standard,
       the attorney for the plaintiff, or the plaintiff if not represented,
       shall file with the complaint or within sixty days after the filing of
       the complaint, a certificate of merit signed by the attorney or party
       that either

           (1) an appropriate licensed professional has supplied a
           written statement that there exists a reasonable probability
           that the care, skill or knowledge exercised or exhibited in
           the treatment, practice or work that is the subject of the
           complaint, fell outside acceptable professional standards
           and that such conduct was a cause in bringing about the
           harm, or

           (2) the claim that the defendant deviated from an
           acceptable professional standard is based solely on
           allegations that other licensed professionals for whom this
           defendant is responsible deviated from an acceptable
           professional standard[.]


                                      *        *   *

       (b)(1) A separate certificate of merit shall be filed as to each
       licensed professional against whom a claim is asserted.
(Footnote Continued Next Page)


                                           -5-
J-S35003-21



Appellant acknowledges, the heading of each certificate of merit asserted that

claims were raised pursuant to both paragraphs (a)(1) and (a)(2) under Rule

1042.3. See Appellant’s Brief at 4. However, the substance of each certificate

of merit completely omitted the confirmatory language required by Rule

1042.3(a)(1) and “contained only language under paragraph (a)(2) but

repeated that paragraph two times.” Id. Thus, no certificate of merit was

filed to support Appellant’s claims for direct liability. The certificates of merit

filed only supported claims for vicarious liability. Thereafter, as the trial court

recounts:

       [Between November 27, 2019 and December 16, 2019, Appellees]
       filed petitions for judgment of non pros as to direct liability
       [alleging that Appellant filed defective certificates of merit].
       [Appellant] filed responses in opposition to these petitions.
       [Appellant] argued exclusively that the certificates of merit
       against all [Appellees] were sufficient as filed. [Appellant] did
       not raise or acknowledge any errors with the filed certificates, and
       counsel did not request leave to file amended certificates.

       The [trial] court heard argument on January 28, 2020 regarding
       [Appellees’] petitions for non pros. [At argument, Appellant]
       again did not acknowledge any deficiency with the certificates,
       offer any excuse for the deficiencies, or request leave of court to
____________________________________________




       (2) If a complaint raises claims under both subdivisions (a)(1) and
       (a)(2) against the same defendant, the attorney for the plaintiff,
       or the plaintiff if not represented, shall file

          (i) a separate certificate of merit as to each claim raised, or

          (ii) a single certificate of merit stating that claims are raised
          under both subdivisions (a)(1) and (a)(2).

Pa.R.C.P. 1042.3.


                                           -6-
J-S35003-21


       file amended certificates. [The trial] court thereafter granted the
       petitions.

       [Appellant] filed petitions to open [Appellees’] judgments of non
       pros. [Appellant] submit[ted] that the failures to include the
       correct verbiage to match the headings were not discovered until
       after the orders granting non pros were entered.         After []
       consideration of the petitions, [Appellees’] responses, briefs,
       [and] oral argument[, the trial] court denied [Appellant’s]
       petitions [to open judgments of non pros] by order entered on
       June 8, 2021. Appellant appealed.2

Trial Court Opinion, 8/2/2021, at 2-3 (superfluous capitalization omitted;

emphasis added).

       On appeal, Appellant presents the following issues for our review:

       I.     Whether the trial court abused its discretion and/or
              committed an error of law by misapplying the equitable
              considerations found in Pa.R.C.P. 126 and Pa.R.C.P. 3051,
              which address petitions to open a judgment of non pros, as
              recognized by [] Sabo v. Worrall, 959 A.2d 346 (Pa. Super.
              2008), and its progeny[?]

       II.    Whether the trial court abused its discretion and/or
              committed an error of law when it failed to open a judgment
              of non pros and permit the filing of an amended certificate
____________________________________________


2  This matter originally began as four separate cases, but the trial court
consolidated them upon stipulation of the parties. On June 23, 2021,
Appellant filed timely notices of appeal and the appeal is properly before us.
See Bartolomeo v. Marshall, 69 A.3d 610, 611 (Pa. Super. 2013), citing
Pa.R.A.P. 311(a)(1) (“An order denying a petition to open a judgment of non-
pros, while not disposing of all parties and all claims, is an interlocutory order
immediately appealable as of right.”); see also Always Busy Consulting,
LLC v. Babford & Co., 247 A.3d 1033, 1043-1044 (Pa. 2021) (filing a notice
of appeal from a single order entered at the lead docket number for
consolidated civil matters where all information necessary to adjudication of
the appeal exists and involves identical parties, claims and issues does not
run afoul of Pa.R.A.P. 341 or Commonwealth v. Walker, 185 A.3d 969 (Pa.
2018)). Appellant filed a timely concise statement of errors complained of on
appeal pursuant to Pa.R.A.P. 1925(b). The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on August 2, 2021.

                                           -7-
J-S35003-21


              of merit nunc pro tunc where Appellant offered a reasonable
              explanation for failure to file a correctly worded certificate
              of merit and Appellant substantially complied with the
              certificate of merit rule[?]

       III.   Whether the trial court abused its discretion and/or
              committed an error of law when it concluded that
              [Appellant] did not prove a cause of action under Pa.R.C.P.
              1042.3(a)(1)[?]

Appellant’s Brief at 2 (complete capitalization omitted).

       Appellant’s three appellate issues are interrelated and, therefore, we will

examine them together. Generally, Appellant argues that the trial court erred

by denying her petitions to open four judgments of non pros.               Appellant

explains:

       Pursuant to Pa.R.C.P. 1042.3(b)(1), a separate certificate of merit
       was filed [by Appellant] for each licensed professional and
       organization against whom claims were asserted. Pursuant to
       Pa.R.C.P. 1042.3(b)(2)(ii), [each] single certificate of merit stated
       that claims were raised in both subparagraphs (a)(1) and (a)(2).
       Although ... the heading of [each] certificate of merit [stated] that
       claims were raised covering both paragraphs (a)(1) and (a)(2) of
       Pa.R.C.P. 1042.3, the verbiage [in the body of each certificate]
       contained only language under paragraph (a)(2) but repeated that
       paragraph two times. This was a clerical error wherein the first
       paragraph should have contained the verbiage under (a)(1) and
       the second paragraph should have contained the verbiage under
       (a)(2).[3]

                               *               *       *

       The [trial] court concluded …. that [Appellant] failed to timely
       provide certificates of merit for any claims of direct liability under
       [Pa.R.C.P. 1042.3](a)(1).       The [trial] court noted that oral

____________________________________________


3 Appellant argues that the clerical error resulted when lead counsel forwarded
the original, correct certificates of merit to local counsel who then retyped the
certificates incorrectly for electronic filing with the trial court. Appellant’s Brief
at 5.

                                           -8-
J-S35003-21


        argument was heard and that the error was not discovered [by
        Appellant] until after entry of judgment.

        [In ruling on Appellant’s petitions to open judgment[s of] non
        pros, the trial court] acknowledged that [Appellant] filed petitions
        to open promptly, but then found that [Appellant] did not
        reasonably explain or explain the “default” or show that facts exist
        which support a cause of action under [Pa.R.C.P. 1042.3](a)(1).
        The [trial] court went on to state that [Appellant] did not
        substantially comply with the procedural rule requiring a
        certificate of merit be filed and that [Appellant] had not reasonably
        explained the reasons for default. The [trial] court concluded that
        [Appellant’s] explanation of clerical error was waived because it
        was not raised until after the entry of judgment and after oral
        argument.      The [trial] court commented that [Appellant] never
        demonstrated she had a cause of action [pursuant to Pa.R.C.P.
        1042.3](a)(1) and its decision on the non pros was correct
        because [Appellant] still has viable claims pending [on] other
        theories of negligence.

Id. at 4-6 (record citations and superfluous capitalization omitted). Appellant

argues that the trial court abused its discretion or erred as a matter of law

when it concluded that she did not prove a cause of action for direct liability

under    Rule   1042.3(a)(1) because,          at this preliminary   stage   of the

proceedings, “the requirement that a plaintiff allege facts showing a

meritorious cause of action is satisfied if the claim, as pleaded, and provided

at trial, would entitle [her] to relief.” Id. at 27. Finally, Appellant suggests

that Pa.R.C.P. 1264 “permits a court to excuse non-compliance with a

____________________________________________


4   Rule 126 provides:

        The rules shall be liberally construed to secure the just, speedy
        and inexpensive determination of every action or proceeding to
        which they are applicable. The court at every stage of any such
        action or proceeding may disregard any error or defect of
(Footnote Continued Next Page)


                                           -9-
J-S35003-21



[procedural] rule if the non-conforming party made significant efforts to

substantially comply with the rule.” Id. at 23.

        Citing various Pennsylvania appellate court decisions, Appellant argues

that “cases about the [c]ertificate of [m]erit rule establish that judgments of

non pros entered as a result of an attorney’s oversight, as opposed to a

deliberate disregard of the rules, should ordinarily be opened.”          Id. at 10.

Appellant further maintains that the Rules of Civil Procedure provide equitable

exceptions to “give a trial court discretion to excuse a party’s unintentional

failure to comply with any procedural rule, including the [c]ertificate of [m]erit

rule,   [Appellant      maintains   that   equitable   considerations   support   her

contention that counsel’s] oversight was excusable and thus, the judgment of

non pros should have been opened.” Id. at 18. Appellant also asserts that

she substantially complied with Rule 1042.3. Id. at 20. Appellant claims she

“should be granted leave to correct the clerical error by filing an amended

certificate of merit nunc pro tunc.” Id. at 26. Finally, Appellant contends the

trial court abused its discretion by concluding Appellant did not prove a cause

of action under Pa.R.C.P. 1042.3(a)(1). Id. at 27-34. “[Appellant] submits

that the facts pled against [Appellees], if proven at trial, would entitle her to

relief.”   Id. at 33.    Appellant asserts that “the allegations of her [c]omplaint

together with counsel’s certification that she secured a written statement from
____________________________________________


        procedure which does not affect the substantial rights of the
        parties.

Pa.R.C.P. 126.

                                           - 10 -
J-S35003-21



an appropriately licensed professional are sufficient to satisfy her burden of

establishing a meritorious cause of action[.]” Id.

      “The standard governing our review of a trial court decision to deny a

petition to open a judgment of non pros is one of abuse of discretion.” Florig

v. Estate of O'Hara, 912 A.2d 318, 323 (Pa. Super. 2006) (citations

omitted).   “A trial court will be found to have abused its discretion if, in

reaching its conclusion, the law is overridden or misapplied, or the judgment

exercised is manifestly unreasonable or the result of partiality, prejudice, bias

or ill will.” Id. at 323–324 (citation omitted).

      “Relief from a judgment of non pros shall be sought by petition. All

grounds for relief, whether to strike off the judgment or to open it, must be

asserted in a single petition.” Pa.R.C.P. 3051(a). To open a judgment of non

pros, the petition shall allege facts showing that:

      (1) the petition is timely filed,

      (2) there is a reasonable explanation or legitimate excuse
      for the conduct that gave rise to the entry of judgment of
      non pros, and

      (3) there is a meritorious cause of action.

Pa.R.C.P. 3051(b)(1-3) (emphasis added).

      In interpreting Rule 3051, this Court has stated that:

      in order for the judgment of non pros to be opened, three
      elements must coalesce: 1) the petition to open must be promptly
      filed; 2) the default or delay must be reasonably explained or
      excused; and 3) facts must be shown to exist which support a
      cause of action. Jung v. St. Paul's Parish, 560 A.2d 1356, 1358
      (Pa. 1989); Pa.R.C.P. 3051.


                                      - 11 -
J-S35003-21



Madrid v. Alpine Mountain Corp., 24 A.3d 380, 381 (Pa. Super. 2011).

      Here, the trial court concluded that Appellant filed her petitions to open

promptly but did not reasonably explain or excuse the default or delay in

corrective action that gave rise to the entry of judgment. Trial Court Opinion,

8/2/2021, at 4. The trial court determined:

      [Appellant] was put on notice of the defects on the certificates of
      merit from all four health-care providers.             Their petitions
      [requesting the entry of judgment non pros] provided all the
      necessary information to correct the deficient certificates of merit
      prior to filing any response to the petitions, prior to oral argument,
      and prior to the entry of the judgments. There is no excuse for
      why [Appellant] did not discover any defects earlier; instead,
      [Appellant] simply denied all four petitions that stated identical
      problems by alleging that the certificates of merit were correct.
      Thus, [Appellant] did not make any effort to determine whether
      the allegations in [the four] petitions [for entry of judgment non
      pros] were true. [Appellant] simply labeled [the] allegations as
      being “misguided.”

Id. at 5 (some capitalization omitted).

      The quoted language makes clear that the trial court did not deny

Appellant’s petitions to open simply because the certificates on file contained

oversights or were defective. Instead, the trial court made clear that despite

ample notice regarding deficiencies in the certificates on file, counsel for

Appellant simply labeled defense allegations as “misguided” and steadfastly

refused to take corrective action such as reviewing the materials on file,

ascertaining the nature of the identified omissions, and/or requesting leave to

amend the certificates of merit.




                                     - 12 -
J-S35003-21



      Additionally, the trial court found Appellant’s excuse for noncompliance

with Rule 1042.3, that there was a scrivener’s error when electronically filing,

“ridiculous” because “the [c]ertificates of [m]erit did not magically transform

somewhere along the digital pathway from [counsel for Appellant’s] computer

to the Berks County Prothonotary’s computer system.” Id. Essentially, the

trial court found incredible Appellant’s excuse that local counsel would retype

forwarded certificates of merit for electronic filing.

      We agree with the trial court’s assessment that Appellant failed to

reasonably explain or give a legitimate excuse for the conduct that gave rise

to the entry of judgment of non pros. Here, on November 8, 2019, Appellant

filed the certificates of merit at issue.   Thereafter, between November 27,

2019 and December 16, 2019, Appellees filed petitions for entry of judgments

non pros, alleging Appellant filed defective certificates of merit to support her

medical professional direct liability claims because the certificates of merit

omitted the confirmatory language of Rule 1042.3(a)(1). St. Joseph Health

Network, for example, filed its petition for entry of judgment non pros on

November 27, 2019. In that petition, St. Joseph Health Network averred that

“[a]lthough [Appellant’s] certificates of merit support the[] vicarious liability

claims alleged within [] the complaint, [Appellant’s] certificates [did] not

support [Appellant’s] claims of independent, corporate liability alleged directly

[] within [] the complaint.” St. Joseph Health Network Petition for Judgment

Non Pros, 11/27/2019, at 5, ¶8.        St. Joseph’s petition set forth the exact

language used in Appellant’s certificate of merit, explained that the certificate

                                      - 13 -
J-S35003-21



was defective because it merely repeated the language of Rule 1042.3(a)(2)

without reference to Rule 1042.3(a)(1), and noted that Appellant did not file

a separate certificate of merit. A copy of the allegedly defective certificate of

merit was attached as an exhibit. Id. at 4-5, ¶7; see also id. at Exhibit B.

The trial court held argument on the various petitions for entry of non pros

judgments on January 28, 2020.       There is no dispute that Appellant still did

not acknowledge the defects at argument, and, instead, rested on the

certificates of merit as filed.   While Appellant initially may have harbored

skepticism about Appellees’ allegations, ordinary professional caution and

curiosity would dictate that, in the intervening 60 days between Appellees’

filings and oral argument before the trial court, Appellant should have

reviewed the docketed filings to assess the validity of Appellees’ claims. Two

months passed after Appellant was first alerted to the alleged deficiencies and

Appellant failed to take any action. As such, the trial court determined that

counsel’s persistent failure to even review the docketed filings, despite notice

that they were deficient, transformed mere oversight into a deliberate failure

to take necessary corrective actions that would allow the case to proceed to

trial.   The trial court entered non pros judgments in favor of Appellees on

January 30, 2020. It was not until February 27, 2020 that Appellant filed her

petitions to open, three months after Appellees alleged error with the

certificates of merit.

         Moreover, while we agree with Appellant that appellate courts have

excused clerical errors and procedural missteps regarding certificates of merit,

                                     - 14 -
J-S35003-21



upon review of the cases cited by Appellant, those decisions can be

distinguished from the facts at hand. See Almes v. Burket, 881 A.2d 861

(Pa. Super. 2005) (counsel realized he missed the deadline for filing a

certificate of merit after judgment of non pros was entered due to a family

illness resulting in death and the Christmas holiday); Womer v. Hilliker, 908

A.2d 269 (Pa. 2006) (finding counsel served an expert report in discovery

before the time limit in Pa.R.C.P. 1042 expired; the information provided

included all of the information that Pa.R.C.P. No. 1042.3 required; failure to

file the required certificate of merit was due to counsel's oversight or mistake;

counsel was not notified of the intent to secure the judgment of non

pros; and, counsel promptly took steps to open the judgment after learning

of its entry); Sabo v. Worrall, 959 A.2d 347, 352 (Pa. Super. 2008) (noting

“the already prepared [certificate of merit] would have been submitted timely

but for the paralegal's failure to file the [certificate of merit] with the

prothonotary, which [Sabo’s] counsel believed had been accomplished

until he received notice of the entry of a judgment of non pros.”);

Estate of Aranda v. Amrick, ¶ 3, 987 A.2d 727 (Pa. 2009) (petition to open

properly ordered wherein the estate inadvertently filed 14 of 15 required

certificates of merit, the defendant doctor who was the subject of the unfiled

certificate praeciped for entry of judgment of non pros, and judgment was

entered against the estate the same day without the benefit of a response).

In those decisions, missing and/or defective certificates of merit were

discovered only after the entry of judgment non pros and counsel had no

                                     - 15 -
J-S35003-21



opportunity to take corrective action before the entry of judgment.               In

contrast, Appellant learned of the errors in her certificates of merit well before

the entry of judgment of non pros, over two months before oral argument and

the trial court entered judgments. Appellant did nothing to correct the error,

causing the litigation to halt and prompting entry of judgments of non pros.

Pursuant to the rule governing petitions to open, Appellant needed to allege

facts showing there was “a reasonable explanation or legitimate excuse for

the conduct that gave rise to the entry of judgment of non pros.” Pa.R.C.P.

1035(b)(2) (emphasis added).

      In this case, even if an alleged scrivener’s error was initially a legitimate

excuse for the defects, Appellant did not reasonably explain her conduct in

obstinately insisting that the certificates of merit were correct long after

receiving notice of obvious deficiencies. Appellees highlighted the deficiencies

in their four petitions for judgments non pros filed between November 27,

2019 and December 16, 2019. The trial court held oral argument on the issue

on January 28, 2020, but Appellant still claimed there was no error.

Accordingly, we reject Appellant’s suggestion that it was not until after the

entry of non pros that the error was brought to Appellant’s attention. Rather,

despite prior notice of the certificate of merit defects, it was only after the trial

court entered judgments of non pros that Appellant finally acknowledged the

mistakes in her petition to open filed on February 27, 2020, three months

after the errors were first brought to Appellant’s attention. The trial court

found such actions unreasonable under Rule 3051. On appeal, Appellant has

                                       - 16 -
J-S35003-21



still not offered an explanation as to why she did nothing to correct the

certificates of merit until after the entry of judgments of non pros.      Based

upon our standard of review, we discern no error of law or abuse of discretion

and affirm the trial court’s decision in this regard.5

       Finally, we briefly address Appellant’s contention that she is entitled to

relief under the equitable considerations of Pa.R.Civ.P. 126 for substantial

compliance with Rule 1042.3. Initially, we note that our Supreme Court has

stated that “Pa.R.C.P. No. 1042.3 itself sets forth no exceptions, equitable or

otherwise, to its terms.” Womer v. Hilliker, 908 A.2d 269, 276 (Pa. 2006).

Our Supreme Court found:

       It is self-evident that our Rules of Civil Procedure are essential to
       the orderly administration and efficient functioning of the courts.
       Accordingly, [our Supreme Court] expects that litigants will
       adhere to procedural rules as they are written, and [the Court]
       take[s] a dim view of litigants who flout them. See Wood v.
       Garrett, 46 A.2d 321, 323 (Pa. 1946). [Our Supreme Court has]
       always understood that procedural rules are not ends in
       themselves, and that the rigid application of our rules does not
____________________________________________


5    Since Appellant failed to offer a reasonable excuse for the default, we need
not address whether there was a meritorious cause of action. See U.S. Bank
Nat'l Ass'n for Pennsylvania Hous. Fin. Agency v. Watters, 163 A.3d
1019, 1028 (Pa. Super. 2017) (“If a petition to open a default judgment fails
to fulfill any one prong of [the] test [to open judgment], then the petition
must be denied.”). Moreover, “[t]he order of a trial court may be affirmed on
appeal if it is correct on any legal ground or theory, regardless of the reason
or theory adopted by the trial court.” Alco Parking Corp. v. Pub. Parking
Auth. of Pittsburgh, 706 A.2d 343, 349 (Pa. Super. 1998) (citation omitted).
“Where a trial court has reached the correct result, its order will be sustained
if it can be sustained for any reason.” Id. However, we do note that if proper
certificates of merit had been filed, Appellant would have established a
meritorious cause of action under the third prong of the test regarding a
petition to open.

                                          - 17 -
J-S35003-21


      always serve the interests of fairness and justice. Pomerantz v.
      Goldstein, 387 A.2d 1280, 1281 (Pa. 1978). It is for this reason
      that [our Supreme Court] adopted Rule 126, which provides in
      pertinent part that “[t]he court at every stage of any such action
      or proceeding may disregard any error or defect of procedure
      which does not affect the substantial rights of the parties.”
      Pa.R.C.P. 126. With this language, [our Supreme Court]
      incorporated equitable considerations in the form of a doctrine of
      substantial compliance into Rule 126, giving the trial courts the
      latitude to overlook any “procedural defect” that does not
      prejudice a party's rights. Sahutsky v. H.H. Knoebel Sons, 782
      A.2d 996, 1001 (Pa. 2001) (quoting Kurtas v. Kurtas, 555 A.2d
      804, 806 (Pa. 1989) (emphasis in original)); Pomerantz, 387
      A.2d at 1281. Thus, while [courts] look for full compliance with
      the terms of [the procedural] rules, [there is] a limited exception
      under Rule 126 to those who commit a misstep when attempting
      to do what any particular rule requires. Moreover, [] Rule 126 [is]
      a rule of universal application, such that the trial court may
      disregard any such procedural defect or error at every stage of
      any action or proceeding to which the civil procedural rules apply.
      See id. Therefore, as a general proposition, Rule 126 is available
      in professional liability actions and may be applied to Pa.R.C.P.
      1042.3, as long as its requirements, as [] articulated [], are met.

Womer, 908 A.2d at 276. The Womer Court rejected the argument that “the

doctrine of substantial compliance in Rule 126 not only excuses a party who

commits a procedural misstep in attempting to do that which a rule instructs,

but also excuses a party who does nothing that a rule requires, but whose

actions are consistent with the objectives he believes the rule serves.” Id. at

278. Instead, our Supreme Court determined:

      The equitable doctrine [] incorporated into Rule 126 is one of
      substantial compliance, not one of no compliance. [Our Supreme
      Court] reiterate[d] what our case law has taught: Rule 126 is
      available to a party who makes a substantial attempt to conform,
      and not to a party who disregards the terms of a rule in their
      entirety and determines for himself the steps he can take to satisfy
      the procedure [] adopted to enhance the functioning of the trial
      courts.


                                     - 18 -
J-S35003-21



Id. (emphasis in original). Here, as detailed at length above, Appellant made

no attempt to conform with Rule 1042(a)(1) despite clear, advance notice of

procedural defects. Before the trial court entered the judgments of non pros,

Appellant completely disregarded Rule 1042(a)(1) and adamantly maintained

that she had already taken the proper steps to satisfy the rule.         Later,

Appellant admitted that she had not followed the proper steps under Rule

1042(a)(1). As our Supreme Court has made clear, Rule 126 only applies

when there is substantial compliance with the Rules of Civil Procedure. In this

case, there was simply no compliance with Rule 1042(a)(1).

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2022




                                    - 19 -